DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on December 3, 2021; May 27, 2022; and August 19, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 3, 7-13, and 18 are objected to because of the following informalities:  In each of claims 2, 3, 7-13, and 18, the term “region” or “regions” is used in place of the term “grating” or “gratings” to refer back to limitations recited by claim 1. As stated in MPEP § 608.1(o): “The use of a confusing variety of terms for the same thing should not be permitted”. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patent No. 10,067,347 to Vallius et al. (hereinafter “Vallius”).
In re claim 1, Vallius discloses an eyepiece for a virtual reality, augmented reality, or mixed reality system, , see FIG. 11, the eyepiece comprising: 
a waveguide substrate (1100) that is at least partially transparent; 
an input coupler grating (1112) formed on or in the waveguide substrate (1100) and configured to couple at least one input light beam that is externally incident on the input coupler grating (1112) into at least a first guided light beam that propagates inside the waveguide substrate (1100); 
a first orthogonal pupil expander (OPE) grating (1114a) formed on or in the waveguide substrate (1100) and configured to divide the first guided light beam from the input coupler grating (1112) into a plurality of parallel, spaced-apart light beams; 
a first spreader grating (1114b) that receives the light beams from the first OPE grating (1114a) and spreads their distribution, the first spreader grating (1114b) comprising diffractive features inherently oriented at approximately 90 degrees to diffractive features of the first OPE grating (1114a) because the first spreader grating (1114b) appears to have the same claimed physical structure and appears to function in the same disclosed manner; and 
an exit pupil expander (EPE) grating (1116) formed on or in the waveguide substrate (1100) and configured to re-direct the light beams from the first OPE grating (1114a) and the first spreader grating (1114b) such that they exit the waveguide substrate (1100). See columns 17-20 of Vallius for further details. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the claimed invention to orient the diffractive features of the first spreader grating (1114b) of Vallius at approximately 90 degrees to diffractive features of the first OPE grating (1114a) in order to adjust the direction of light that is steered by the first spreader grating (1114a), thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Vallius.

In re claim 2, the diffractive features of the first OPE grating (1114a) are inherently angled so as to direct the plurality of spaced-apart light beams toward the EPE region (1116) in view of FIGS. 7-9 of Vallius.

In re claim 3, the first spreader grating (1114b) is inherently configured to spread the distribution of the light beams from the first OPE grating (1114a) toward the center of the EPE region (1116) because the first spreader grating (1114b) in view of FIGS. 7-9 of Vallius. Alternatively, it would have been obvious to one of ordinary skill in the art before the claimed invention to configure the first spreader grating (1114b) to spread the distribution of the light beams from the first OPE grating (1114a) toward the center of the EPE region (1116) in order to adjust a position of the light output by the EPE region (1116), thereby obtaining the invention specified by claim 3.

In re claim 4, Vallius further suggest that his substrate (1100) may be less than 325 microns thick in view of col. 4, lines 8-31.

In re claim 5, Vallius further suggest that his substrate (1100) comprises glass or plastic in view of col. 4, lines 8-12.

In re claim 6, Vallius further suggests that the eyepiece waveguide (1100) is capable to project a color component of image data in view of col. 4, lines 21-2 .

In re claim 7, Vallius further discloses a projector (FIG. 2, 204) to direct light toward the input coupler region (1112).

In re claim 8, the input coupler grating (1112) is configured to divide and re-direct the at least one input light beam that is externally incident on the input coupler grating (1112) into first and second guided light beams that propagate inside the substrate (1100), the eyepiece waveguide further comprising: 
a second OPE grating (1114d) formed on or in the substrate (1100) and configured to divide the second guided light beam from the input coupler grating (1112) into a plurality of parallel, spaced-apart light beams; and 
a second spreader grating (1214c) formed on or in the substrate (1100) and configured to receive at least some of the light beams from the second OPE region (1114d), wherein the EPE grating (1116) is configured to re-direct the light beams from the first and second OPE regions (1114a, 1114d), and the first and second spreader regions, such that they exit the substrate, 
wherein the input coupler grating (1112) is positioned between the first OPE grating (1114a) and the second OPE grating (1114d) and is configured to direct the first guided light beam toward the first OPE grating (1114a) and to direct the second guided light beam toward the second OPE region (1114d), and wherein the second spreader grating (1214c) is configured to spread the distribution of the light beams from the second OPE grating (1114d) so as to reach a larger portion of the EPE region (1116).

In re claim 9, the input coupler grating (1112) is inherently configured to separate the input light beam into a +1 diffractive order directed toward the first OPE grating (1114a) and a -1 diffractive order directed toward the second OPE region (1114d) because it has the same physical structure as the claimed input coupler grating.

In re claim 10, as seen in FIG. 11 of Vallius, the first and second OPE regions (1114a, 1114d) are separated by approximately 180 degrees and the EPE grating (1116) is located at about 90 degrees to both OPE regions (1114a, 1114d).

In re claim 11, as seen in FIG. 11 of Vallius, the first and second OPE regions (1114a, 1114d) are slanted toward the EPE region.

In re claim 13, the input coupler grating (1112) comprises diffractive optical features to divide and redirect the input light beam toward the first and second OPE regions (1114a, 1114d).

In re claim 14, the diffractive optical features of the input coupler grating (1112) inherently comprise a plurality of grating lines forming at least one diffraction grating in view of FIGS. 7-9 of Vallius.

In re claim 15, diffractive optical features of the input coupler grating (1112) may comprise a plurality of features/lines laid out on in a lattice pattern in view of input coupler grating (912) shown in FIG. 9 of Vallius.

In re claim 17, the diffractive optical features of the input coupler grating (1112) may comprise a crossed grating in view of input coupler grating (912) shown in FIG. 9 of Vallius.

In re claim 18, the diffractive optical features of the input coupler grating (1112) are configured to direct light toward the first and second OPE regions (1114a, 1114d) without first passing through either of the OPE regions (1114a, 1114d), and then toward the EPE grating (1116) 	
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Patent No. 10,267,970 to Jones, Jr. et al. (hereinafter “Jones, Jr.”).
The applied reference may have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In re claims 1-18, all of the recited limitations are clearly shown in FIG. 30B, FIG. 32A, and/or FIG. 32B of Jones, Jr. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2883            
                                                                                                                                                                                            

or
September 10, 2022